DETAILED ACTION
Regarding Claims 7-8, 10, 15-16, 19-20. Cancelled.
Claim Rejections - 35 USC § 112
Previous rejections are withdrawn in view of the Applicant’s amendment filed on 11/29/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.        Claims 1-6, 9, 11-14, 17-18 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations “determining a sensor identifier corresponding to a sensor integrated circuit, determining one or more compensation parameters associated with the sensor identifier, including a first value of a physical unclonable function parameter associated with a testing of the sensor IC, determining, based on comparing the first value of the PUF parameter to the second value of the PUF parameter to authenticate the sensor IC, performing measurement compensation by correcting the first measurement based on the one or more compensation parameters and the second measurement” are abstract ideas, as they involve a combination of mental process and usage of mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. Similar rejections are made for other independent and dependent claims.

          In Step 2B, the claims additionally recite “measuring a second value of the PUF parameter, sensing a first physical property to determine a first measurement provided by the sensor IC, sensing a second physical property to determine a second emasuremnt provided by the sensor IC “causing the first value of the PUF and the second value of the PUF to be store in a memory of the controller,” but said limitations are merely directed to data collection activity (recited at high level of generality) and generic computer and sensor components that are well-understood, routine and conventional. As such, the claims do not recite additional elements that provide “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-14, 17 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al., US-PGPUB 2017/0016792 (hereinafter Shepherd) in view of Goto, US-PGPUB 2016/0131477 (hereinafter Goto) (alternately in view of Berme et al., US-PGPUB 2018/0024015 (hereinafter Berme)) and Cambou, US-PGPUB 2018/0006830 (hereinafter Cambou)

          Regarding Claims 1, 11 and 17. Shepherd discloses determining, by the device, a sensor identified corresponding to a sensor integrated circuit, determining by the device, and based on determining the sensor identifier, one or more compensation parameters, associated with the sensor identifier (Paragraphs [0007]-[0008]; [0051])

sensing, by the device and via the sensor IC, a first physical property to determine a first measurement provided by the sensor IC (Paragraph [0049], sensor set with load sensors 10 for the left axle), sensing, by the device and via the sensor IC, a second physical property to determine a second measurement provided by the sensor IC (Paragraph [0049], sensor set with load sensors 11 for the right axle), wherein the set of compensation parameters includes one or more parameters associated with correcting a measurement performed by the sensor IC (Paragraph [0002]; Paragraph [0051], convert between the signal received and values of the components of load sustained; Paragraph [0053])

Shepherd further discloses load sensor with multiple Fibre Bragg Grating serving as an unique ID code for each sensor (Paragraph [0050])

Shepherd does not disclose correcting a first measurement based on the one or more compensation parameters and the second measurement, and does not disclose a first value of a physical unclonable function (PUF) parameter associated with a testing of the sensor IC, measuring based on determining the one or more compensation parameters, 

Goto discloses correcting the first measurement by using the calibration data and the second measurement (Paragraph [0034]; Abstract; Paragraph [0008])

(alternately Berme discloses load transducers and correcting the first measurement by using the calibration data and the second measurement (Claim 14; Abstract; Paragraph [0014])

Cambou discloses the compensation parameter information includes a first value of a physical unclonable function (PUF) parameter associated with the sensor IC, and wherein the method further comprises, measuring a second value of the PUF parameter associated with the sensor IC, determining whether the second value of the PUF parameter matches the first value of the PUF parameter; and either, authenticating the sensor IC when the second value of the PUF parameter matches the first value of the PUF parameter or determining that the sensor IC is not authentic when the second value of the PUF parameter does not match the first value of the PUF parameter (Abstract; Paragraphs [0003]-[0007]; Figs. 1-10 and the accompanying paragraphs)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of Goto (and alternately Berme) and 

          Regarding Claims 2 and 12. Shepherd discloses calculating the one or more compensation parameters based on compensation data associated with the sensor IC and a compensation parameter algorithm (Paragraph [0059], generation of calibration data)

          Regarding Claim 3. Shepherd discloses one or more set of compensation parameters are based on raw compensation data obtained using the sensor IC (Paragraph [0051], calibration data, includes all the associated calibration data or the set of compensation parameters)

          Regarding Claims 4, 13 and 21. Shepherd discloses the one or more parameters are based on parameter information that is unique to the sensor IC (Paragraph [0050]-[0051], unique ID and associated calibration data)

Regarding Claims 5 and 14. Shepherd discloses the one or more compensation parameters are based on global compensation parameter information that is associated with a plurality of sensor ICs including the sensor IC (Paragraph [0057], global compensation parameter information is the fact that all the sensor sets are sensor set of the aircraft)

          Regarding Claim 9. Shepherd discloses the one or more compensation parameters are based on compensation parameter information received from a compensation parameter data structure that stores compensation parameter information associated with a plurality of sensor ICs (Paragraph [0051])

          Regarding Claims 22-24. Cambou discloses the first value of the PUF parameter includes a value representing an output provided by the sensor IC under a specific condition during a test of the sensor IC (Paragraph [0022]; [0024]; [0029]; [0036])

         Regarding Claims 25-27. Cambou discloses causing, based on determining to authenticate the sensor IC, the first value of the PU and the second value of the PUF to be stored in a memory of the controller (Paragraphs [0030]; [0033]; Fig. 4)

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd, US-PGPUB 2017/0016792 in views of Goto, US-PGPUB 2016/0131477 (alternately in view of Berme et al., US-PGPUB 2018/0024015) and Cambou, US-

          Regarding Claims 6 and 18. The modified Shepherd does not disclose determining first verification information associated with the sensor IC, computing second verification information based on compensation parameter information associated with the sensor IC, determining whether the second verification information matches the first verification information; and either, verifying that the compensation parameter information corresponds to the sensor IC when the second verification information matches the first verification information; or determining that the compensation parameter information does not correspond to the sensor IC when the second verification information does not match the first verification information

Youssefi discloses verifying the calibration status of a diagnostic instrument, which includes determining first verification information associated with the diagnostic instrument, computing second verification information based on the compensation parameter information, determining whether the second verification information matches the first verification information, and either, verifying that the compensation parameter information corresponds to the diagnostic instrument when the second verification information matches the first verification information; or determining that the compensation parameter information does not correspond to the diagnostic instrument when the second verification information does not match the first verification information Abstract; Paragraph [0042]; Fig. 4; Paragraph [0044]-[0046]; Paragraph [0052]; Paragraph [0055])
  
          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Youssefi in the modified Shepherd and determine first verification information associated with the sensor IC, compute second verification information based on the compensation parameter information, determine whether the second verification information matches the first verification information, and either, verify that the compensation parameter information corresponds to the sensor IC when the second verification information matches the first verification information, or determine that the compensation parameter information does not correspond to the sensor IC when the second verification information does not match the first verification information, so as to accurately perform sensor compensation using the most accurate compensation parameters.

Response to Arguments
8.          The rejections have been updated as shown above, based on the amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HYUN D PARK/Primary Examiner, Art Unit 2865